 

Case 2:17-cv-00018 Document 218 Filed on 10/21/20 in TXSD Page 1 of 2
Case: 20-40683 Document: 00515610522 Page:1 Date Filed: 10/21/2020

United States Courts
Southern District of Texas

. OCT 21 2020
Ginited States Court of Appeals aden cenorcan

for the fifth Circutt

  

No. 20-40683 A True Copy

Certified order issued Oct 21, 2020

Sul W. Counts
Clerk, U.S. Court of Appeals, Fifth Circuit
DaviID ALLEN HAVERKAMP, also known as BOBBIE LEE

HAVERKAMP,
Plaintiff— Appellee,
VETSUS

PRESTON JOHNSON, JR.; JOHN BURRUSS; ERIN WYRICK;
JEFFREY BEESON; DEE BUDGEWATER; ROBERT GREENBERG,

Defendants—Appellants.

 

Appeals from the United States District Court
for the Southern District of Texas
USDC No. 2:17-CV-18

 

CLERK'S OFFICE:
Under FEp. R. App. P. 42(B), the appeal for Defendant Rodney

Burrow is dismissed as of October 21, 2020, pursuant to appellant's motion.
 

Case 2:17-cv-00018 Document 218 Filed on 10/21/20 in TXSD Page 2 of 2
Case: 20-40683 Document: 00515610522 Page:2 Date Filed: 10/21/2020

20-40683

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

A bb —
By:

Shawn D. Henderson, Deputy Clerk
ENTERED AT THE DIRECTION OF THE COURT

 
